                      Case 1:16-cv-08569-LAP Document 78 Filed 12/18/19 Page 1 of 2



                         S KADDEN , A RPS , S LATE , M EAGHER & F LOM                       LLP
                                                FOUR TIMES SQUARE
                                                                                                     FIRM/AFFILIATE OFFICES
                                              NEW Y ORK 10036 -6522                                            -----------
                                                           ________                                           BOSTON
                                                                                                             CHICAGO
                                                   TEL: (212) 735-3000                                       HOUSTON
                                                   FAX: (212) 735-2000                                     LOS ANGELES
                                                                                                            PALO ALTO
                                                      www.skadden.com                                    WASHINGTON, D.C.
  DIRECT DIAL                                                                                               WILMINGTON
                                                                                                               -----------
212.735.7852                                                                                                  BEIJING
  DIRECT FAX
                                                                                                            BRUSSELS
917.777.7852                                                                                               FRANKFURT
  EMAIL ADDRESS                                                                                            HONG KONG
SCOTT.MUSOFF@SKADDEN.COM                                                                                     LONDON
                                                                                                             MOSCOW
                                                                                                              MUNICH
                                                                                                               PARIS
                                                                      December 18, 2019                    SÃO PAULO
                                                                                                              SEOUL
                                                                                                            SHANGHAI
                                                                                                           SINGAPORE
                                                                                                               TOKYO
                                                                                                             TORONTO




                  Via ECF
                  Hon. Loretta A. Preska
                  United States District Court
                  Southern District of New York
                  Daniel Patrick Moynihan U.S. Courthouse
                  500 Pearl Street
                  New York, NY 10007

                                        RE:     Petersen Energia Inversora, S.A.U. v. Argentine
                                                Republic, No. 15-cv-02739; Eton Park Capital Mgmt.,
                                                L.P. v. Argentine Republic, No. 16-cv-08569

                  Dear Judge Preska:

                          We respectfully write on behalf of the Argentine Republic in response to
                  Plaintiffsh December 17, 2019 letter opposing Defendantsh request for an extension
                  of time to file their reply brief in further support of Defendantsh motion to dismiss
                  for forum non conveniens in light of, among other things, the ongoing government
                  transition in Argentina. (Petersen ECF No. 136; Eton Park ECF No. 77.)1

                         In their letter, Plaintiffs unfairly presume that the Courths prior order
                  postponing the briefing schedule to just after the election already fconsideredg the
                  time required to transition to a new government. Instead, the Court merely

                  1
                   Plaintiffs incorrectly state that Defendants filed a fmotion for reconsideration.g
                  (Pl. Letter at 1.) The parties jointly stipulated and the court ordered briefing on
                  fmotions to dismiss for forum non conveniens.g (Petersen ECF No. 106; Eton Park
                  ECF No. 46; see also Petersen ECF No. 119; Eton Park ECF No. 60 (Court
                  extending briefing schedules for fMotion to Dismiss for Forum Non Conveniensg).)
    Case 1:16-cv-08569-LAP Document 78 Filed 12/18/19 Page 2 of 2

Hon. Loretta A. Preska
December 18, 2019
Page 2



postponed the briefing schedule, which gave Plaintiffs more than three months to
respond. Meanwhile, Defendantsh previous letters to the Court each specifically
reserved the right, after receiving DWLTY_TQQ^h Zpposition, to seek additional time to
file a reply. (Petersen ECF Nos. 120-21; Eton Park ECF Nos. 61-62).

         Contrary to Plaintiffsh assertion, a presidential transition presents compelling
grounds for a reasonable adjustment of the briefing schedule.2 Because a new
administration took office in Argentina on December 10, the requested adjournment
is necessary for newly appointed personnel responsible for overseeing the litigation
to liaise with counsel, make decisions, authorize actions, examine briefs, and develop
any necessary declarations with respect to the reply filing. Therefore, substantial
additional time is needed for Defendants to prepare their reply.

         Plaintiffsh suggestion that no additional time is necessary because the Vice
President and Attorney General of Argentina purportedly have knowledge of the
facts underlying the dispute is plainly illogical. (Pl. Letter at 1-2.) The new
leadership in place at all levels did not instruct current counsel with respect to this
litigation, and did not participate in litigation decisions of the prior administration,
including, among other changes, new arguments made in support of the forum non
conveniens dismissal.

        In sum, the request for extension to March 16, 2020 is reasonable and
justified, in light of the government transition currently ongoing in Argentina, and
would allow Defendants to have sufficient time to respond to the Opposition.

                                               Respectfully submitted,

                                               /s/ Scott D. Musoff
                                               Scott D. Musoff

cc:     All counsel of record (via ECF)




2
  Plaintiffs once again rely on an unattributed source in an unsigned newspaper
article from El Cronista that was published more than a year ago. Plaintiffs
XT^WPLOTYRWd _]d _Z [Z]_]Ld _SP EP[`MWTNh^ WPRT_TXL_P ]P\`P^_ for extension to allow
the new administration to have sufficient time to get involved in preparing the reply
brief as improper.
